 


109 HR 4134 IH: To provide that rates of pay for Members of Congress shall not be increased as a result of any adjustment otherwise scheduled to take effect in fiscal year 2006.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4134 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mr. Flake introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that rates of pay for Members of Congress shall not be increased as a result of any adjustment otherwise scheduled to take effect in fiscal year 2006. 
 
 
1.No cost of living adjustment for Members of CongressNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31), relating to cost of living adjustments for Members of Congress, during fiscal year 2006.  
 
